              Case 20-10343-LSS        Doc 5590      Filed 07/15/21     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

___________________________________
In re:                               : Chapter 11
                                     :
BOY SCOUTS OF AMERICA                : Case No. 20-10343 (LSS)
AND DELAWARE BSA, LLC1               :
                                     :
            Debtor.                  :
____________________________________ :


                            NOTICE OF APPEARANCE AND
                          DEMAND FOR NOTICES AND PAPERS

        PLEASE TAKE NOTICE that the undersigned hereby appears as counsel Munich

Reinsurance America, Inc., formerly known as American Re-Insurance Company, a Party in

Interest, in the above-captioned action, and hereby requests, pursuant to Rules 2002 and 9010 of

the Federal Rules of Bankruptcy Procedure and Sections 102(1), 342, and 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or filed in this case be given and

served upon the undersigned at the address, telephone, facsimile number, and email address

indicated:


                                  Thaddeus J. Weaver, Esquire
                                  DILWORTH PAXSON LLP
                                    704 King Street, Suite 500
                                         P.O. Box 1031
                                  Wilmington, DE 19899-1031
                                   (302) 571-8867 (telephone)
                                   (302) 655-1480 (facsimile)
                                   tweaver@dilworthlaw.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above but also includes, without limitation,
1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s
Federal tax identification number, are as follows: Boy Scouts of America (6300); and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas
75038.
                                                 1
122377881_1
              Case 20-10343-LSS          Doc 5590      Filed 07/15/21     Page 2 of 2




any notice, application, complaint, demand, motion, petition, pleading, or request, whether

formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telephone, telex or otherwise filed or made with regard to the above-captioned case

and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

former or later pleading, claim or suit shall waive (1) the right to have final orders in non-core

matters entered only after de novo review by the United States District Court for the District of

Delaware (the “District Court”), (2) the right to trial by jury in any proceeding so triable in this

case or any case, controversy or proceeding related to this case, (3) the right to have the District

Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal or

(4) any other rights, claims, actions, defenses, set-offs, or recoupments to which the Party in

Interest is or may be entitled under agreements in law or in equity.



                                                   DILWORTH PAXSON LLP

                                                   By: /s/ Thaddeus J. Weaver
                                                       Thaddeus J. Weaver (Id. No. 2790)
                                                       704 King Street, Suite 500
                                                       P.O. Box 1031
                                                       Wilmington, DE 19899-1031
                                                       (302) 571-8867 (telephone)
                                                       (302) 655-1480 (facsimile)
                                                       tweaver@dilworthlaw.com

Dated: July 15, 2021                               Attorneys for Munich Reinsurance America, Inc.,
                                                   formerly known as American Re-Insurance Company




                                                  2
122377881_1
